Mr. Justice Aldrey
delivered the opinion of the court.
The plaintiff filed a statement of the case in the District ‘Court of Arecibo for the purpose of the appeal taken from a judgment rendered by said court against him, and certain amendments having been ordered by the court a new statement was prepared which was approved on March 11 last.
*464The record on appeal, of which said statement of the case was a part, was filed in this Supreme Court on April 9, and, in accordance with rule 42 of the rules of this court, appellant was to have filed his assignment of errors on the 19th following, but he did not do so; and on May 18 last the respondent filed a motion to dismiss this appeal because of the failure to file the appellant’s brief, which motion was argued on the 27th. Appellant opposed said motion on the ground that having noticed an error in the statement of the case he applied to the district court in the latter part of April to correct the same, and on May 2 the court denied said request on the ground that the statement approimd was a correct one and that the appeal had already been perfected in the Supreme Court, from which order he took an appeal and moved this court to suspend the time for filing his brief until said appeal was decided, or that a period of 24 hours be granted him to file the brief.
Said motion to dismiss was filed in an action prosecuted for the recovery of a rural property, and at the trial plaintiff failed to introduce any evidence in support of his claim, the defendant only introducing some tending to show his ownership to the property in litigation.
If appellant wished this court to grant him an extension of the time prescribed by our rules for the filing of his brief he should have requested it before the expiration of such time and shown us the reasons for granting the same so that we might grant his request if his reasons for it were good; but he should not have been the judge of his own reasons for not filing his brief in time. He failed not only to file it in time, but the brief was not filed when the motion to dismiss was served upon him, nor was it filed when the motion was heard in this court.
In view of these reasons and of the circumstances and character of this case we do not think that an extension should be granted to appellant to file his brief, and therefore defend-*465añt’s motion to dismiss should be sustained and the appeal, dismissed.
Dismissed.
Justices MacLeary, Wolf and del Toro concurred.
Mr. Chief Justice Hernández did not take part in the decision of this motion.